ACCEPTED
                                                                     14-14-00795-CR
                                                       FOURTEENTH COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                3/12/2015 8:57:02 AM
                                                                 CHRISTOPHER PRINE
                                                                              CLERK

                      NO. 14-14-00795-CR

                IN THE COURT OF APPEALS               FILED IN
                                               14th COURT OF APPEALS
                                                  HOUSTON, TEXAS
                     FOURTEENTH DISTRICT       3/12/2015 8:57:02 AM
                                               CHRISTOPHER A. PRINE
                                                        Clerk
                       HOUSTON, TEXAS



                         NO. 1396498

                      IN THE TRIAL COURT

                 182ND JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


MICHALE LLOYD GATES           §            APPELLANT

VS.                           §

THE STATE OF TEXAS            §            APPELLEE


             MOTION FOR EXTENSION OF TIME
           FOR FILING APPELLANT’S PRO SE BRIEF



                                       ALLEN C. ISBELL
                                       202 Travis, Suite 208
                                       Houston, Texas 77002
                                       713/236-1000
                                       Fax No. 713/236-1809
                                       STATE BAR NO. 10431500

                                       COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW MICHAEL LLOYD GATES, appellant, by and through his

counsel on appeal, ALLEN C. ISBELL, and respectfully requests that this

Honorable Court grant an Extension of Time for Filing the Appellant’s Pro Se

Brief. For cause would show the Court as follows:

                                              I.

      On September 11, 2014, appellant was convicted of Aggravated Sexual

Assault of a Child - Under 14, in the 182th District Court of Harris County,

Texas entitled The State of Texas vs. MICHAEL LLOYD GATES, in Cause

Number 1396498 was sentenced to seven (7) years confinement in the Texas

Department of Criminal Justice, Institutional Division. No Motion for New Trial

was filed. Written Notice of Appeal was given September 17, 2014.

                                             II.

      Counsel on appeal filed a Brief for Appellant on March 11, 2015, which

was wholly frivolous.

      Appellant has been advised of his right to examine a copy of the record

and file a Pro Se Brief in his own behalf if he should so desire.

                                             III.

      This is the first (1) extension requested.


c:\appeal\gates\extension for pro se brief                                   2
                                             IV.

      Appellant’s last known address is as follows: Michael Lloyd Gates, SPN

#01642871, 6/J/1, 701 N. San Jacinto, Houston, Texas 77002.

                                             V.

      This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the Appellant’s

Pro Se Brief until May 11, 2015.

                                                   Respectfully submitted,


                                                   /s/ Allen C. Isbell
                                                   ALLEN C. ISBELL
                                                   202 Travis, Suite 208
                                                   Houston, Texas 77002
                                                   713/236-1000
                                                   Fax No. 713/236-1809
                                                   STATE BAR NO. 10431500
                                                   email: allenisbell@sbcglobal.net

                                                   COUNSEL ON APPEAL




c:\appeal\gates\extension for pro se brief                                            3
                               Certificate of Service

      I hereby certify that on this 11th day of March, 2015, a true and correct

copy of the foregoing Motion for Extension of Time for Filing Appellant’s Pro

Se Brief was sent to the District Attorney's Office, Appellate Division of Harris

County, Texas, and to the Mr. Michael Lloyd Gates, appellant.


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL


                            Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 454 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                             /s/ Allen C. Isbell
                                             ALLEN C. ISBELL




c:\appeal\gates\extension for pro se brief                                     4